Title: To James Madison from William Shaler, 28 March 1819
From: Shaler, William
To: Madison, James



Sir,
U. S. Ship Erie Bay of Gilbraltar 28 March 1819.
I avail myself of the opportunity of the frigate U. S. returning home, to send to Mrs. Madison the paté de Perigueux, under the care of Captain Crane, which I mentioned in the letter I had the honor to address to you from Marseilles on the 15th December, which I request she will do me the favor to accept, as a mark of my remembrance, consideration, and respect. I very much regret not having an occasion to forward it before, but I have reason to believe that it will arrive in good order. With the Sincerest wishes for your happiness I have the honor to be with very great respect, and consideration Your most obliged humble Servant
Wm. Shaler
